   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
AMERICAN SOCIETY FOR THE PREVENTION OF
CRUELTY TO ANIMALS,

                 Plaintiff,
                                                  MEMORANDUM AND ORDER
           - against -
                                                   19 Civ. 3112 (NRB)
THE ANIMAL AND PLANT HEALTH INSPECTION
SERVICE and THE UNITED STATES DEPARTMENT
OF AGRICULTURE,

               Defendants.
---------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     The American Society for the Prevention of Cruelty to

Animals (“ASPCA”) brought this case under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), against the United

States Department of Agriculture (“USDA”) and its constituent

agency   the   Animal   and   Plant   Health   Inspection   Service

(“APHIS” and together with USDA, the “Agencies”).

     This case presents three broad issues.       First, the APSCA

challenges the Agencies’ redactions of certain information

under FOIA Exemption 4, which protects confidential business

information.    Next, the ASPCA contends that the Agencies

improperly withheld information under FOIA Exemption 5, which

shields privileged information from disclosure.        Finally, the

ASPCA charges that the Agencies have adopted a policy and
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 2 of 47



practice of violating the FOIA that requires the Court’s

intervention.

       The   parties     cross-move    for   summary   judgment   on   the

Agencies’ application of Exemptions 4 and 5.              (ECF Nos. 42,

49.)    The Agencies move for judgment on the pleadings on the

ASPCA’s policy and practice claim (ECF No. 42) and the parties

also cross-move for summary judgment on that claim (ECF Nos.

42, 49).      For the reasons discussed below, the Court grants

in part and denies in part the parties’ cross-motions for

summary judgment on the Agencies’ assertions of the FOIA

exemptions and grants the Agencies’ motion for judgment on

the pleadings on the ASPCA’s policy and practice claim.

                                BACKGROUND

       A.    The Freedom of Information Act

       The   FOIA   requires    that   federal   agencies      make   their

records “promptly available to any person” upon request.                  5

U.S.C. § 552(a)(3)(A).         This mandatory disclosure regime is

limited      by   nine   statutory     exemptions.       Id.    § 552(b).

Moreover, even when information falls under one or more of

those exemptions, agencies may withhold that information only

if “the agency reasonably foresees that disclosure would harm

an interest protected by [the] exemption” or if “disclosure

is prohibited by law.”         Id. § 552(a)(8)(A).




                                  – 2 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 3 of 47



     Upon receiving a request for information, agencies have

20 business days to determine whether to comply with such

requests and to notify the requester of its determination.

Id. § 552(a)(6)(A)(i).

        Finally, the FOIA provides a private right of action

that permits requesters to challenge whether an agency has

improperly withheld information that must be disclosed.             Id.

§ 552(a)(4)(B).

     B.    Factual Background

     The ASPCA is a non-profit organization whose mission is

to “provide an effective means for the prevention of cruelty

to animals throughout the United States.”          (Pl.’s Statement

of Material Facts and Defs.’ Response (ECF No. 56) (“SOMF”)

¶¶ 1–2.)    To further its organizational goals, the ASPCA

monitors   enforcement    of    federal   animal    welfare    laws,

including by submitting FOIA requests to federal agencies.

(See id. ¶ 12; Decl. of Tonya Woods Regarding Pl.’s Policy &

Practice Allegations (ECF No. 45) (“Woods P&P Decl.”) ¶ 32

n.1.)

     As relevant to this lawsuit, the ASPCA submitted 76 FOIA

requests to the Agencies between February 2016 and January

2019. (SOMF ¶ 32.) These requests sought information related

to the Agencies’ administration and enforcement of the Animal

Welfare Act, 7 U.S.C. §§ 2131 et seq. (“AWA”), which is the


                               – 3 –
    Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 4 of 47



primary federal statute governing the humane treatment of

animals by commercial entities, such as dealers and breeders.

            1.    The Agencies’ Application of FOIA Exemptions
                  4 and 5 1

        One type of record that the ASPCA repeatedly requested

was annual license renewal applications submitted to APHIS by

animal dealers, known as Form 7003.             When producing these

records to the ASPCA, the Agencies invoked FOIA Exemption 4

to redact information submitted by the dealers regarding

their revenue, the number of animals they sold, and their

annual license fee, which is calculated based on a dealer’s

revenue.    (Woods Decl. ¶¶ 174-76.)

      Additionally, in response to the ASPCA’s request for

APHIS     inspection   reports,    the    Agencies    redacted    under

Exemption 4 a photograph from an inspection that would reveal

an APHIS licensee’s proprietary animal care instructions.

(Id. ¶ 177.)

      Finally,   the   ASPCA   submitted    a   request   for    records

concerning the Agencies’ 2017 inspections of and enforcement

actions taken against Ruby Fur Farm, which is discussed in

more detail below.     (Id. ¶ 57.)     In response to this request,



      1     The facts summarized in this section are derived from the
ASPCA’s Statement of Material Facts and the Agencies’ corresponding
response (ECF No. 56), the declaration of Tonya Woods and its attachments
(ECF No. 44), and the declaration of Robert G. Hensley, Jr. and its
attachments (ECF No. 51).



                                 – 4 –
      Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 5 of 47



the Agencies withheld or redacted information from several

records       under   Exemption     5    that      the    Agencies    assert    is

protected by either the attorney-client privilege or the

deliberative process privilege.                (Id. ¶¶ 178-81.)

       The ASPCA asserts that the Agencies unlawfully withheld

the    redacted       information       in   these       three    categories    of

records.

               2.     The Timeliness and Adequacy of the Agencies
                      Responses to the ASPCA’s FOIA Requests 2

       The ASPCA alleges that the Agencies have adopted a policy

and     practice      of   violating         the    FOIA’s       processing    and

production requirements.

       The Amended Complaint catalogues the following requests

to    which    the    Agencies   did     not    timely     respond.      Between

February 2016 and January 2017, the ASPCA submitted five FOIA

requests that the Agencies did not respond to in a timely

manner.       (Am. Compl. ¶¶ 50-54.)           However, from February 2017

through April 2019, the Agencies failed to timely respond to

30 of the ASCPA’s FOIA requests.               (Id. ¶¶ 55-84.)        And, prior

to    the   ASPCA     filing   this     lawsuit,     the     Agencies   had    not

produced responsive records for at least 20 of those requests.

(Id. ¶¶ 56-57, 60, 63-66, 68, 70, 72-75, 77-78, 80-84.)



      2     The allegations summarized in this section are taken from the
Amended Complaint (ECF No. 22).



                                      – 5 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 6 of 47



Moreover, most of the ASPCA’s requests submitted during this

time period were similar and fairly straightforward, such as

seeking inspection reports of dog breeders from the previous

month (id. ¶¶ 55, 57, 60, 65, 70-71, 77-79, 82, 84), or recent

AWA enforcement action records (id. ¶¶ 56, 58, 61, 63, 66,

69, 74, 76, 83).        In none of these cases did the Agencies

seek an extension or otherwise attempt to reclassify the

request to remove it from the FOIA’s 20-day response window.

(See id. ¶¶ 55-84.)

      A notable uptick in the Agencies’ noncompliance with the

FOIA’s     processing       and   prompt   production    requirements

coincided with the Agencies’ decision on February 3, 2017 to

decommission two databases that allowed members of the public

to   search   and   access    inspection   and   enforcement   records

related to APHIS licensees.          (See id. ¶¶ 35-36, 41, 46-47;

compare id. ¶¶ 50-54, with id. ¶¶ 55-84.)            These databases

had been established in 2009 to alleviate the Agencies’ FOIA

burdens by making publicly available some of their most

frequently requested records.         (Id. ¶ 37.)   Publishing these

databases reduced the volume of APHIS’s FOIA request by 35%

within a year.      (Id.)    The ASPCA was one of the entities that

regularly relied on these databases to obtain records in lieu

of submitting FOIA requests.         (See id. ¶¶ 35, 40.)




                                  – 6 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 7 of 47



       After taking down the databases, the Agencies directed

members of the public to request the records under the FOIA

instead.    (Id. ¶ 46.)   As a result, the Agencies experienced

a significant increase in FOIA requests and were unable to

process incoming requests at the same rate.        (See id. ¶¶ 47-

48.)    By the end of 2018, the Agencies had a backlog of over

1,000 FOIA requests that they had not yet processed within

the FOIA’s statutory window.      (Id. ¶ 48.)

       In addition to these processing failures, the Agencies

also began redacting information from the records that had

previously been publicly available on the databases.            (See

id. ¶ 45.)

                          LEGAL STANDARDS

       A.    Summary Judgment

       Summary judgment is the preferred vehicle for resolving

disputes over an agency’s application of a FOIA exemption.

See Seife v. U.S. Dep’t of State, 298 F. Supp. 3d 592, 604

(S.D.N.Y. 2018) (citation omitted).       As with all motions for

summary judgment, courts will not grant the requested relief

unless the parties’ submissions, viewed together, establish

that “there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”         Fed.

R. Civ. P. 56(a).




                                – 7 –
      Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 8 of 47



       Courts review de novo whether a FOIA exemption applies,

5 U.S.C. § 552(a)(4)(B), and resolve “all doubts as to the

applicability of the exemption . . . in favor of disclosure.”

N.Y. Times Co. v. U.S. Dep’t of Justice, 756 F.3d 100, 112

(2d Cir. 2014) (citation omitted).             This means that “the

agency’s     decision    that     the   information    is   exempt   from

disclosure receives no deference.”          Bloomberg, L.P. v. Bd. of

Governors of the Fed. Reserve Sys., 601 F.3d 143, 147 (2d

Cir. 2010) (citations omitted).          Instead, the FOIA places the

burden on the defending agency to justify its decision to

withhold information under a FOIA exemption.                 5 U.S.C. §

552(a)(4)(B).

       For an agency to carry this burden, it must demonstrate

“that each document that falls within the class requested

either has been produced, is unidentifiable, or is wholly

exempt from [the FOIA’s] inspection requirements.”               Ruotolo

v. Dep’t of Justice, Tax Div., 53 F.3d 4, 9 (2d Cir. 1995)

(citation omitted).       An agency may fulfill this requirement

by submitting declarations that “describe the justifications

for     nondisclosure      with      reasonably       specific   detail,

demonstrate that the information withheld logically falls

within the claimed exemption, and are not controverted by

either contrary evidence in the record [or] by evidence of

agency bad faith.”      Wilner v. Nat’l Sec. Agency, 592 F.3d 60,


                                   – 8 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 9 of 47



73   (2d   Cir.   2009)    (citation    omitted).      These    agency

submissions are “accorded a presumption of good faith,” and

thus “an agency’s justification for invoking a FOIA exemption

is sufficient if it appears logical or plausible.”             Id. at

69, 73 (citations omitted).

      On the other hand, “[s]ummary judgment in favor of the

FOIA plaintiff is appropriate when an agency seeks to protect

material which, even on the agency’s version of the facts,

falls outside the proffered exemption.”          New York Times Co.

v. U.S. Dep’t of Def., 499 F. Supp. 2d 501, 509 (S.D.N.Y.

2007) (citation and internal quotation marks omitted).

      B.    Motion for Judgment on the Pleadings

      On a motion for judgment on the pleadings under Fed. R.

Civ. P. 12(c), the Court applies the same standard as a motion

to dismiss for failure to state a claim upon which relief can

be granted.     Bank of New York v. First Millennium, Inc., 607

F.3d 905, 922 (2d Cir. 2010); see Judicial Watch, Inc. v.

United States Dep’t of Homeland Sec., 895 F.3d 770, 777 (D.C.

Cir. 2018) (applying this standard to a motion for judgment

on the pleadings for a FOIA policy and practice claim).           That

is, the Court must determine whether the Amended Complaint

contains “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” after




                                – 9 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 10 of 47



drawing all reasonable inferences in favor of the ASPCA. Bank

of New York, 607 F.3d at 922 (citation omitted).

                                   DISCUSSION

I.     The Agencies’ Application of FOIA Exemption 4

       FOIA Exemption 4 protects “matters that are . . . trade

secrets and commercial or financial information obtained from

a    person    and    privileged     or    confidential.”      5    U.S.C.    §

552(b)(4).       A document may be withheld under Exemption 4 when

“a tripartite test is satisfied: (1) the information for which

exemption is sought must be a trade secret or commercial or

financial in character; (2) it must be obtained from a person;

and (3) it must be privileged or confidential.”                    Bloomberg,

601 F.3d at 147 (citation and emphasis omitted).                   Here, the

parties do not dispute the first and second prongs, and so

the only issue is whether the information is confidential.

       In Food Marketing Institute v. Argus Leader Media, the

Supreme       Court   recently     announced     a   two-factor     test     to

determine whether information is “confidential” for purposes

of Exemption 4.        139 S. Ct. 2356 (2019).          First, the agency

must     demonstrate        that     the     redacted    information         is

“customarily and actually treated as private by its owner.”

Id. at 2366.          This condition is necessary.            Id. at 2363.

Second,    the    Supreme    Court    instructed     courts   to     consider

whether the information was “provided to the government under



                                    – 10 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 11 of 47



an assurance of privacy,” and suggested that information

might   “lose    its   confidential    character    for   purposes    of

Exemption 4 if it’s communicated to the government without

assurances that the government will keep it private.”            Id. at

2363, 2366.     While the Supreme Court stopped short of holding

that this second condition was also necessary, it found that

it had nevertheless been satisfied in Argus Leader.             Id.

     A.    Form 7003 Block 10 Information

     The ASPCA first challenges the Agencies’ redactions of

revenue and sales volume information on the Form 7003 annual

license renewal applications, known as “Block 10” information

based on where it is entered on Form 7003.          The Form 7003s at

issue here were all submitted by dealers to APHIS between

March 2015 and April 2018.      (See Decl. of Robert G. Hensley,

Jr. (ECF No. 51) (“Hensley Decl.”) Exs. 1, 15, 16.)

     The   Agencies      satisfy      the   Argus    Leader’s     first

requirement to demonstrate that the dealers submitting the

Form 7003s at issue actually and customarily treated the Block

10 information as private.         As reflected in the Agencies’

declaration, the Agencies contacted the dealers to discuss

how they treated the Block 10 information and then determined

that the Block 10 information was “customarily” treated as

“confidential” by the dealers and “not ordinarily or actually

released to the public.”       (Woods Decl. ¶¶ 175–76.)         As the


                               – 11 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 12 of 47



Agencies’ declaration is entitled to a presumption of good

faith and because the ASPCA does not submit any contrary

evidence, there is no genuine dispute over this prong of the

Argus Leader test.

     With     respect    to     Argus    Leader’s       second    condition

regarding     government      assurances     of   confidentiality,       the

Agencies    offer   no   evidence     that   they      provided   any    such

assurances.     Instead, they argue that “there is no need or

basis to require that both [of the Argus Leader] conditions

be met” for Exemption 4 to apply.            (Defs.’ Mem. in Opp. (ECF

No. 54) at 13–14 (citation and quotation marks omitted).)

     While the Supreme Court in Argus Leader did not resolve

the issue of whether government assurances are necessary to

satisfy     Exemption    4,    such     assurances      are   indisputably

relevant to the Exemption 4 analysis.             See Stotter v. United

States Agency for Int’l Dev., No. 14 Civ. 2156, 2020 WL

5878033, at *5 (D.D.C. Oct. 3, 2020) (“[I]t is clear beyond

cavil that whether the agency provided an assurance of privacy

when it receive[d] the information is relevant to determining

whether     financial    information      that    is    shared    with   the

government is confidential pursuant to the FOIA’s Exemption

4.”) (citation and internal quotation marks omitted); Shapiro

v. Dep’t of Justice, No. 12 Civ. 313, 2020 WL 3615511, at *26

(D.D.C. July 2, 2020) (“[W]hether the agency provided an


                                 – 12 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 13 of 47



assurance      of privacy is undoubtedly relevant to determining

whether     commercial      information       possessed        by   [a   federal

agency] is confidential.”) (citations and internal quotation

marks omitted); accord WP Co. LLC v. U.S. Small Bus. Admin.,

No. 20 Civ. 1240, 2020 WL 6504534, at *9 (D.D.C. Nov. 5, 2020)

(citations omitted).

       Here,    though,      the    Court     need      not    decide    whether

government assurances of confidentiality are required.                      That

is because, at the time the dealers submitted the Form 7003s

in question, the Agencies took the public position that they

would not treat Block 10 information as confidential.                          In

2012, in a reverse-FOIA action, a group of dealers sued the

USDA to prevent it from releasing Block 10 information in

response to FOIA requests, claiming that they were protected

by Exemption 4.           Jurewicz v. U.S. Dep’t of Agric., 891 F.

Supp. 2d 147 (D.D.C. 2012), aff’d, 741 F.3d 1326 (D.C. Cir.

2014).    The USDA defended its position that Exemption 4 did

not cover the Block 10 information, arguing that “similar

information was already in the public domain.”                      Id. at 154–

55.    The district court found that the USDA’s determination

that   Exemption      4    did     not    apply   was    not    arbitrary      and

capricious,     and   therefore          upheld   the   USDA’s      decision    to

release the Block 10 information.                 Id.    On appeal, the D.C.

Circuit affirmed.         Jurewicz v. U.S. Dep’t of Agric., 741 F.3d


                                     – 13 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 14 of 47



1326 (D.C. Cir. 2014).           Thus, while Jurewicz applied an

Exemption 4 standard that the Supreme Court later rejected in

2019 in Argus Leader, it remained good law from 2012 through

2019.

      Therefore,    when   the   dealers   submitted    the   Block   10

information at issue to the Agencies between 2013 and 2018,

they were on notice that it was the Agencies’ policy to

release that information in response to a FOIA request.               In

other words, the dealers had no reasonable expectation that

the Agencies would treat the information as confidential.

      Even if government silence might fall in a gray zone, it

still stands to reason that if government assurances of

privacy convey confidentiality for purposes of Exemption 4,

then government assurances of publicity vitiate the same.

The Court therefore joins the growing chorus of opinions

reasoning that Exemption 4 does not apply when an agency

publicly acknowledges that it will not treat information as

confidential, 3 a conclusion that is even endorsed by the


      3     WP Co. LLC, 2020 WL 6504534, at *9 (casting doubt that
information “could remain ‘confidential’ for purposes of Exemption 4 when
the Government not only provided no assurance of privacy, but also told
[submitters] explicitly that the information would be disclosed”); Ctr.
for Investigative Reporting v. United States Dep’t of Labor, 470 F. Supp.
3d 1096, 1114 (N.D. Cal. 2020) (“[W]hile it is uncertain whether an
assurance of privacy is required, where, as here [the agency] indicated
the opposite – that it would disclose the [information submitted] –
[submitter] lost any claim of confidentiality it may have had.”); Ctr.
for Investigative Reporting v. Dep’t of Labor, No. 18 Civ. 2414, 2020 WL
2995209, at *5 (N.D. Cal. June 4, 2020) (finding that an agency’s
“statement about its intent to post the information online is dispositive


                                 – 14 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 15 of 47



Department of Justice’s official guidance on Exemption 4 in

the wake of Argus Leader. 4

       B.        Form 7003 Fee Information

       The Court reaches the same result for the annual license

fee information reflected on the Form 7003s at issue, which

is entirely derived from the Block 10 information.

       First, as the Block 10 information on these Form 7003s

is     itself       not   protected,   the    dealers    can    have    no

confidentiality interest in the annual license fee amount

that       was    calculated   by   simply   inputting   the   Block    10




of the question of confidentiality” because “information loses its
character of confidentiality where there is express agency notification
that submitted information will be publicly disclosed”) (emphasis in
original).
       4     Exemption 4 after the Supreme Court’s Ruling in Food Marketing
Institute v. Argus Leader Media, U.S. Dep’t of Justice, Office of Info.
Policy (Oct. 4, 2019), https://www.justice.gov/oip/exemption-4-after-
supreme-courts-ruling-food-marketing-institute-v-argus-leader-media
(noting that when a submitter is on notice of an “agency’s intention to
publicly disseminate the information,” then “the information . . . would
be deemed to have lost its ‘confidential’ character under Exemption 4
upon its submission to the government, given that the submitter was on
notice that it would be disclosed”) (emphasis in original); id.
(suggesting that even when an agency does not expressly state it will
release the submitted information, “absent an express assurance [of
confidentiality] by the agency, a submitter would not normally have a
reasonable expectation of confidentiality for records the agency has
historically   disclosed”);    Step-by-Step   Guide  for   Determining   if
Commercial or Financial Information Obtained from a Person is Confidential
Under Exemption 4 of the FOIA, U.S. Dep’t of Justice, Office of Info.
Policy (Oct. 7, 2019), https://www.justice.gov/oip/step-step-guide-
determining-if-commercial-or-financial-information-obtained-person-
confidential (offering guidance that when there are “express or implied
indications at the time the information was submitted that the government
would publicly disclose the information,” and if “no other sufficient
countervailing factors exist,” then “the submitter could not reasonably
expect confidentiality upon submission and so the information is not
confidential under Exemption 4”) (emphasis in original).



                                    – 15 –
  Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 16 of 47



information    into    a   statutory        formula.      See   9    C.F.R.    §§

2.1(d)(1), 2.6(b)-(c) (2018).

     Second, and equally important, the USDA represented in

Jurewicz that it was agency policy to “routinely release[]

the amount of fees paid in response to FOIA requests.”                        891

F. Supp. 2d at 155.           As with the Block 10 information, the

Agencies’ public position at the time the Form 7003s in

question were submitted that they would release the fee

information prevents that information from being considered

“confidential” for purposes of Exemption 4.

     C.      Animal Care Instructions

     The     final    Exemption        4    redactions    that       the   ASPCA

challenges    are     those    the     Agencies     applied     to    an   APHIS

inspection report photograph of written instructions from a

licensee about how it “operates to ensure the proper care of

animals,” which the Agencies characterize as “proprietary”

information.     (Woods Decl. ¶ 177; id. Ex. 29 (“Categorical

Vaughn Index”) at 1.)

     For this information, the Agencies do not even satisfy

Argus Leader’s first and necessary condition of establishing

that it is “both customarily and actually treated as private

by its owner.”       139 S. Ct. at 2366.

     Discerning       whether     an       agency   has   satisfied        Argus

Leader’s first prong is an “objective” inquiry under which


                                     – 16 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 17 of 47



“the agency invoking Exemption 4 must meet the burden of

proving the [submitter’s] custom.”                   Seife v. Food & Drug

Admin., __ F. Supp. 3d __, No. 17 Civ. 3960 (JMF), 2020 WL

5913525, at *4 (S.D.N.Y. Oct. 6, 2020) (quoting Ctr. for

Investigative Reporting v. U.S. Customs & Border Prot., 436

F. Supp. 3d 90, 110 (D.D.C. 2019)).

      Here, unlike with the dealers who furnished the Form

7003 information discussed above, the Agencies submit no

proof that they contacted the licensee to determine whether

it customarily and actually treats the broker instructions at

issue as confidential.            (Cf. Woods Decl. ¶ 175.)            Instead,

the   Agencies       assert      in     conclusory      fashion    that    they

“determined        the     broker’s     instructions      [are]     considered

confidential and would qualify as private” without presenting

any evidence of the licensee’s actual custom.                     (Categorical

Vaughn   Index      at   1.)      The    Court,    of   course,    affords   no

deference     to     the      Agencies’    legal     conclusion     that     the

underlying information is confidential when the declaration

is shorn of any evidence that would support that assertion.

See Bloomberg, 601 F.3d at 147 (An “agency’s decision that

the   information        is    exempt     from    disclosure      receives   no

deference.”) (citations omitted).

      Because the Agencies offer no proof establishing that

this particular licensee customarily and actually treats the


                                      – 17 –
  Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 18 of 47



information as private, as is required under Argus Leader,

the   Agencies        fail    to     establish       objective      facts       that

“demonstrate that the information withheld logically falls

within   the    claimed      exemption.”           Wilner,    592   F.3d    at    73

(citation omitted).          Accordingly, the Agencies do not justify

withholding the information from the inspection photograph.

II.   The Agencies’ Application of FOIA Exemption 5

      FOIA Exemption 5 protects “inter-agency or intra-agency

memorandums or letters that would not be available by law to

a party other than an agency in litigation with the agency.”

5 U.S.C. § 552(b)(5).              These protections extend to “agency

documents      that    would        be    privileged    in    ordinary          civil

discovery,” such as by application of the attorney-client

privilege or the deliberative process privilege.                     N.Y. Times

Co. v. U.S. Dep’t of Justice, 939 F.3d 479, 488-89 (2d Cir.

2019) (citations omitted).

      The     ASPCA    challenges          the    Agencies’    application        of

Exemption 5 to redact information contained in four records

concerning the Agencies’ inspection of APHIS licensee Ruby

Fur Farm and related enforcement actions.

      Before     analyzing          the    Agencies’    invocation         of    the

attorney-client and deliberative process privileges, it is

useful   to    provide       some    background      information     about        the

Agencies’ actions in regard to Ruby Fur Farm.


                                         – 18 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 19 of 47



        A.     Factual Background of the Ruby Fur Farm Inspection
               and Enforcement Actions

       Between June 12, 2017 and July 25, 2017, a combination

of USDA supervisors, inspectors, and veterinarians visited

Ruby    Fur    Farm     four   times    to    monitor     conditions       at    the

facilities.          (SOMF ¶ 54; Hensley Decl. Ex. 17 at 2.)               During

those visits, USDA employees recorded heat index temperatures

at    those     facilities     that     reached     over       120°F    and     were

consistently over 110°F.            (Hensley Decl. Ex. 17 at 2.)                 The

employees also recognized that the animals living in those

facilities were exhibiting severe signs of distress from the

heat.    (Id.)       USDA eventually issued a confiscation order for

26 racoons and, on July 21, 2017, USDA employees removed ten

of those racoons from Ruby Fur Farm with plans to take the

remaining 16 early the following week.                    (SOMF ¶ 57; Hensley

Decl. Ex. 17 at 2; see id. Ex. 19 at 1.)

       On     July    24,   2017,   the      day   that    APHIS       planned    to

confiscate       the    remaining      animals,     the    president       of    The

Cavalry Group, an organization that describes itself as “a

private      member-based      company       dedicated    to    protecting       the

constitutional and private property rights of law-abiding

animal owners, animal-related businesses, and agricultural




                                    – 19 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 20 of 47



concerns,” 5 emailed      USDA   Deputy      Administrator         Bernadette

Juarez and Sam Clovis, a Senior White House Advisor in the

Office of the USDA Secretary, about APHIS’s actions at Ruby

Fur Farm.     (SOMF ¶ 59; Hensley Decl. Ex. 20.)                   The email

accused USDA of an illegal taking of Ruby Fur Farm’s property,

informed the recipients that Ruby Fur Farm was represented by

counsel, and threatened to sue USDA over the confiscation

unless the USDA abandoned its confiscation plan and returned

the racoons to Ruby Fur Farm.            (Hensley Decl. Ex. 20 at 2–

4.)

      Ms. Juarez capitulated and informed The Cavalry Group

president    that   she   “instructed       [her]    team   to     pause     any

additional     activity,”      pending      further       review     of      the

situation.    (Id. Ex. 20 at 2.)

      Following the intervention from Ms. Juarez, on July 26,

APHIS   returned    the   10   racoons    that      had   been   previously

confiscated.     (Id. Ex. 18.)      Defendants do not dispute that

these    actions    “constructively         rescinded       [the         USDA’s]

confiscation notice.”       (SOMF ¶ 64.)

      The four records the ASPCA challenges related to these

events are the following internal agency emails and their

attachments:


      5     The   Cavalry   Group   (last     visited     Mar.     25,     2021),
https://www.thecavalrygroup.com.



                                 – 20 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 21 of 47




     •    (1) a July 25, 2017 email chain that included
          correspondence from Ms. Juarez to USDA staff and an
          attorney from USDA’s Office of General Counsel that
          attached inspection reports and a draft memorandum
          concerning Ruby Fur Farm (Hensley Decl. Exs. 24, 25
          (the “July 25 RFF Memo Email”));
     •    (2) an email chain from July 25, 2017 to July 26, 2017
          between Ms. Juarez, Mr. Clovis, APHIS Administrator
          Kevin Shea, USDA staff, and an attorney from USDA’s
          Office of General Counsel discussing updates to the
          Ruby Fur Farm situation (Hensley Decl. Ex. 22 (the
          “RFF Update Email Chain”));
     •    (3) a July 26, 2017 email from Ms. Juarez to her staff
          attaching a draft complaint and a memorandum about
          Ruby Fur Farm (Hensley Decl. Ex. 21 (the “July 26 RFF
          Email to Staff”)); and
     •    (4) an email chain from July 24, 2017 to July 27, 2017
          between Ms. Juarez, USDA staff, and an attorney from
          USDA’s Office of General Counsel regarding the email
          sent by the president of The Cavalry Group (Hensley
          Decl. Ex. 23 (the “Cavalry Group Email Chain”)).

     To assist with its review, the Court conducted an in

camera inspection of the disputed documents.         See 5 U.S.C. §

552(b); ECF Nos. 60, 61.

     B.     Analyzing the Agencies’ Attorney-Client Privilege
            Claims

     We start with the Agencies’ attorney-client privilege

redactions.

            1.   Legal Standards

     The attorney-client privilege safeguards “confidential

communications    between   client   and   counsel    made   for   the

purpose of obtaining or providing legal assistance.”               Am.

Civil Liberties Union v. Nat’l Sec. Agency, 925 F.3d 576, 589

(2d Cir. 2019) (“ACLU”) (citation omitted).          It thus reaches


                              – 21 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 22 of 47



communications “(1) between a client and his or her attorney

(2)    that   are    intended      to   be,       and    in   fact    were,    kept

confidential (3) for the purpose of obtaining or providing

legal advice.”       Id. (citations omitted).

              2.     RFF Email Update Chain Redactions

       The ASPCA first challenges the Agencies’ attorney-client

privilege redactions to the RFF Email Update Chain.                      (Hensley

Decl. Ex. 22.)

       The redacted information comes from an email sent from

Ms. Juarez to several high-ranking USDA officials and a member

of the USDA’s Office of General Counsel.                   After conducting an

in camera review of the information in question, the Court

has    confirmed      that   the    Agencies            properly     invoked    the

attorney-client        privilege        to    protect         information      that

explicitly discusses legal advice tendered by the Office of

General Counsel.

              3.     July 26 RFF Email to Staff Redactions

       The ASPCA next contests the attorney-client privilege

redactions that the Agencies applied to the July 26 RFF Email

to Staff.      (Hensley Decl. Ex. 21.)

       This email, which was sent by Ms. Juarez to her staff,

relays legal advice provided by the Office of General Counsel

and discusses draft legal documents that were being prepared

with   the    help    of   the   Office      of    General      Counsel.       This



                                    – 22 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 23 of 47



information is protected by the attorney-client privilege and

is exclusively contained in the first two paragraphs of the

July 26 RFF Email to Staff.             The remainder of the Agencies’

redactions to this email are not attorney-client privileged. 6

             4.        Foreseeable Harm

       Having found that the attorney-client privilege applies

to   aspects      of    these   two    records,   the   Court     must   still

determine      whether      the   Agencies     have     demonstrated      that

“disclosure       would    harm   an     interest     protected    by    [the]

exemption”        before    finding     that   they     may   withhold     the

privileged information.           5 U.S.C. § 552(a)(8)(A); see Nat.

Res. Def. Council v. U.S. Env’t Prot. Agency, No. 17 Civ.

5928 (JMF), 2019 WL 3338266, at *1 (S.D.N.Y. July 25, 2019)

(noting that FOIA’s foreseeable harm language “impose[s] an



      6     The ASPCA also challenges whether the Agencies have
adequately established that these communications remained confidential
and thus retained their privileged status. In support, the ASPCA points
to records of communications with third parties and asserts that the
declarant responsible for the Agencies’ declaration lacked knowledge of
the communications’ confidential status. First, none of the other records
referenced by the ASPCA suggests that the contents of the legal advice
protected by the privilege were in fact revealed to third parties.
Second, the Woods Declaration affirms that the privileged communications
were “confidential” (Woods Decl. ¶ 181), and states that the contents of
the declaration were based on “consultations with APHIS personnel who are
knowledgeable about the FOIA requests that are the subject of this
litigation,” as well as on the declarant’s “own knowledge[] and/or on the
basis of knowledge acquired by me through the performance of my official
duties” (id. ¶ 3). As the declaration is entitled to the presumption of
good faith and because the declarant acknowledges that she supplemented
her personal knowledge of the records at issue through appropriate
outreach to persons at the Agencies with knowledge, the Court is satisfied
that the Agencies have established that the information was kept
confidential.



                                      – 23 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 24 of 47



independent and meaningful burden on agencies”) (citation

omitted).   The purpose of the attorney-client privilege is to

“encourage attorneys and their clients to communicate fully

and frankly and thereby to promote broader public interests

in the observance of law and administration of justice.”

ACLU, 925 F.3d at 589 (citations omitted).                  And, in the

context of government employees seeking legal advice from

agency counsel, the privilege is designed to “further[] a

culture in which consultation with government lawyers is

accepted as a normal, desirable, and even indispensable part

of conducting public business.”         Id. (citation omitted).

      Here, the Agencies assert that they applied Exemption 5

“to protect confidential communications between client and

counsel (APHIS and OGC) made for the purpose of obtaining or

providing legal advice” about the Ruby Fur Farm inspection

and   enforcement    actions,   that     the    protected    information

“encompasses   descriptions      of    requests    made     to   OGC   and

opinions given by OGC, as attorneys, based on client/APHIS

supplied facts,” and that disclosure of this information

“would   represent    an   intrusion     into     the   attorney-client

relationship, impeding the government’s efforts to obtain and

utilize full and frank legal advice to ensure its observance

of the law.”     (Woods Decl. ¶ 181; id. Ex. 30 (“RFF Vaughn

Index”) at 4, 6.)      Moreover, as the record reveals, these


                                – 24 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 25 of 47



communications occurred in the immediate wake of The Cavalry

Group threatening litigation against the Agencies for the

actions they took in confiscating animals from Ruby Fur Farm.

     Based    on        this    record,    the    Court    is   satisfied     that

disclosing        the     privileged       information       would    harm        the

interests intended to be protected by the attorney-client

privilege and thus the Agencies are justified in withholding

that information.

     C.      Analyzing   the  Agencies’               Deliberative          Process
             Privilege Claims

     We    next     turn       to   the   Agencies’   deliberative          process

privilege redactions, addressing only the redactions that are

not separately protected by the attorney-client privilege.

             1.     Legal Standards

     The     deliberative           process      privilege      “shields      from

disclosure         documents          reflecting      advisory         opinions,

recommendations          and    deliberations       comprising       part    of    a

process by which governmental decisions and policies are

formulated.” U.S. Fish & Wildlife Serv. v. Sierra Club, Inc.,

141 S. Ct. 777, __, 2021 WL 816352, at *4 (2021) (citation

and internal quotation marks omitted).                      The privilege is

“rooted in the obvious realization that officials will not

communicate candidly among themselves if each remark is a

potential    item        of    discovery    and    front     page    news,”       id.




                                      – 25 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 26 of 47



(citation and internal quotation marks omitted), is intended

to promote “open and frank discussions” amongst government

officials, Dep’t of the Interior v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8-9 (2001) (citations omitted),

and is designed to provide a limited zone of privacy to foster

reasoned decisions on policy and how to conduct government

business, see ACLU, 925 F.3d at 592.

     The privilege applies when the following two conditions

are met.    First, the information must be “pre-decisional.”

ACLU, 925 F.3d at 592. That is, the information was “prepared

in order to assist an agency decisionmaker in arriving at his

decision,” id. (citation omitted), and “precedes, in temporal

sequence, the decision to which it relates,” Grand Cent.

P’ship, Inc. v. Cuomo, 166 F.3d 473, 482 (2d Cir. 1999)

(citation and internal quotation marks omitted).

     Second, the information must be “deliberative,” meaning

that it “reflect[s] advisory opinions, recommendations and

deliberations    comprising    part    of   a   process   by   which

governmental decisions and policies are formulated.”           Grand

Cent. P’ship, 166 F.3d at 482 (citation and quotation marks

omitted).   Factors animating this element include whether the

information “(i) formed an essential link in a specified

consultative process, (ii) reflect[s] the personal opinions

of the writer rather than the policy of the agency, and (iii)


                              – 26 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 27 of 47



if    released,    would    inaccurately    reflect      or    prematurely

disclose the views of the agency.” Id. (citation and internal

quotation marks omitted).

       Excluded   from     the   deliberative     process     privilege   is

information that is “purely factual,” id. (citation omitted),

unless the selective compilation of that factual material

would itself reveal an aspect of an agency’s deliberation,

see Color of Change v. United States Dep’t of Homeland Sec.,

325 F. Supp. 3d 447, 455 (S.D.N.Y. 2018), or the factual

information is “inextricably intertwined with policy making

recommendations so that [its] disclosure would compromise the

confidentiality of deliberative information that is entitled

to   protection    under    Exemption    5,”    Lead    Indus.   Ass’n    v.

Occupational Safety & Health Admin., 610 F.2d 70, 85 (2d Cir.

1979) (citation and internal quotation marks omitted).

       Also not covered by the privilege are “discussions that

take place after a decision has been made and rendered as the

agency’s     effective     law   and   policy,”    as   contrasted    with

“communications received by the decisionmaker on the subject

of the decision prior to the time the decision is made to

ensure that the subsequent decision will be fully informed.”

ACLU, 925 F.3d at 593 (citations and internal quotation marks

omitted).




                                  – 27 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 28 of 47



      Finally, even if an agency may lawfully withhold some

portions      of     a    record     under    the     deliberative          process

privilege,         the   agency     must     disclose       “[a]ny     reasonably

segregable portion of a record” that is not covered by the

privilege, unless it is “inextricably intertwined with the

exempt portions.”          5 U.S.C. § 552(b); Knight First Amendment

Inst. at Columbia Univ. v. U.S. Dep’t of Homeland Sec., 407

F. Supp. 3d 334, 343 (S.D.N.Y. 2019) (citation and internal

quotation marks omitted).

              2.     Withholding       the    July     25     RFF    Memo     Email
                     Attachments

      The ASPCA first challenges the Agencies’ decision to

withhold      under      the     deliberative       process     privilege         two

attachments to the July 25 RFF Memo Email——notes from APHIS’s

inspection of Ruby Fur Farm and a draft memorandum regarding

the same. 7    (Hensley Decl. Ex. 25.)              The Agencies claim that

releasing     these       attachments      “would    reveal     pre-decisional

communications           among     government       personnel        such    as    a




      7     The ASPCA only challenges the Agencies’ withholding of the
draft memorandum to the extent it contains purely factual material. While
the cover email was addressed to members of the Office of General Counsel
(see Hensley Decl. Ex. 24), the redactions on the face of the attachments
reveal that the Agencies are not asserting that the attachments fall under
the attorney-client privilege, only the deliberative process privilege
(see id. Ex. 25). See 5 U.S.C. § 552(b) (“[T]he exemption under which
the deletion is made[] shall be indicated on the released portion of the
record . . . .”).



                                     – 28 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 29 of 47



discussion on the next steps in the [Ruby Fur Farm] matter.”

(RFF Vaughn Index at 57.)

     The vast majority of the information redacted from these

attachments    is   not    privileged,     as    it    is   purely   factual

material    that    does   not   reveal——even         indirectly——how   any

agency     action    or    policy    was        formed.        While    the

“factual/deliberative divide is not always black and white[,]

. . . the key question . . . [is] whether the disclosure of

materials would expose an agency’s decisionmaking process in

such a way as to discourage candid discussion within the

agency and thereby undermine the agency’s ability to perform

its functions.”       Color of Change, 325 F. Supp. 3d at 455

(quoting Dudman Commc’ns Corp. v. Dep’t of Air Force, 815

F.2d 1565, 1568 (D.C. Cir. 1987)) (internal quotation marks

omitted).

     Here, although the inspection notes simply recite the

facts of the events involving Ruby Fur Farm to that point,

the Agencies nevertheless assert that the notes should be

withheld because the “choice of what factual material and

prior final agency opinions to include or remove during the

drafting process is itself often part of the deliberative

process, and thus is properly exempt under Exemption 5.”

(Defs.’ Mem. in Opp. at 18 (quoting ViroPharma Inc. v. HHS,

839 F. Supp. 2d 184, 193 (D.D.C. 2012)).)


                                 – 29 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 30 of 47



      The factual timeline of events contained in the notes

does not appear to be a selectively curated presentation of

the   facts.       In   that    sense,    these      notes   are     easily

distinguishable from the policy judgments presented in the

draft intelligence assessments at issue in Color of Change,

which were protected by the deliberative process privilege

precisely    because    the    they   would    reveal    “the      authors’

judgment in cull[ing] the relevant documents, extract[ing]

pertinent facts, [and] organiz[ing] them” to “support the

positions [the authors] espoused.”            325 F. Supp. 3d at 455-

56 (citations and internal quotation marks omitted).                Rather,

the notes here are more akin to “an investigative report

prepared only to inform” agency personnel, which is not

protected by the deliberative process privilege.                   Adelante

Alabama Worker Ctr. v. U.S. Dep’t of Homeland Sec., 376 F.

Supp. 3d 345, 363 (S.D.N.Y. 2019) (citation omitted).

      Likewise, the majority of the draft memorandum, with the

exception of the last two paragraphs, simply summarizes the

background of APHIS investigation of Ruby Fur Farm.                     The

Agencies, however, contend that the factual portions of the

draft memorandum should still be protected from disclosure

because     “any   differences     between     the     [earlier      draft]

memorandum, if potentially disclosed in redacted form, and

[a] second memorandum would . . . reveal[] the evolution of


                                 – 30 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 31 of 47



the draft.”    (Defs.’ Mem. in Opp. at 18 (quoting Shinnecock

Indian   Nation   v.   Kempthorne,    652   F.   Supp.    2d   345,   371

(E.D.N.Y. 2009)).)     That a document is labeled a draft is not

dispositive; the Court instead “must evaluate the documents

in the context of the administrative process which generated

them.”   Sierra Club, 141 S. Ct. at __, 2021 WL 816352, at *5

(citation and internal quotation marks omitted).

     Here,    unlike   in   Sierra   Club   where   the   drafts      were

protected because they contained “opinions that were subject

to change,” id., the document at issue mostly summarizes the

facts of the Agencies’ Ruby Fur Farm actions, which is not

material that would be revised as the Agencies’ deliberations

developed.    Furthermore, as with the notes discussed above,

nothing about the memorandum suggests that it reflects the

author’s considered judgment in selectively presenting the

facts.   Cf. Color of Change, 325 F. Supp. 3d at 455-56.                In

other words, the factual portions of the draft memorandum

would not expose any aspect of the Agencies’ thought process

in reaching a decision on how to proceed with respect to Ruby

Fur Farm.

     Moreover, the Agencies’ submissions do not assert that

there actually were any changes to the draft that would

disclose the Agencies’ deliberative process.               Indeed, the

Court’s in camera comparison of this draft memorandum with


                               – 31 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 32 of 47



another document from an email the next day that no longer

identified the memorandum as a “draft” confirmed that the two

versions       are   identical.       (Hensley     Decl.    Exs.    24,    25.)

Accordingly, there was no “evolution” of the draft that would

be protected by the deliberative process privilege and thus

there is nothing about the purely factual portions of this

draft   memorandum        that    would   be   “inextricably    intertwined

with”     or    otherwise        reveal   “the     agency’s    deliberative

process.”        Grand Cent. P’ship, 166 F.3d at 482 (citation

omitted).

     On the other hand, the last two paragraphs of the draft

memorandum (with the exception of the first two sentences of

the penultimate paragraph) outline the potential steps that

the Agencies may take with respect to Ruby Fur Farm if certain

events should come to pass.           Unlike the purely factual matter

analyzed above, this discussion about how the Agencies might

respond    in    various    scenarios      would   reveal     the   Agencies’

interim thoughts on courses of action that are contingent and

subject to change.          See Sierra Club, 141 S. Ct. at __, 2021

WL 816352, at *5. This information is an illustrative example

of the what the deliberative process privilege intends to

protect,       and   it   was    therefore     properly    withheld   by    the

Agencies.




                                    – 32 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 33 of 47



               3.      RFF Email Update Chain Redactions

       The ASPCA next contends that the Agencies improperly

redacted information from two emails in the RFF Email Update

Chain——one sent from APHIS Administrator Kevin Shea on July

25 explaining how the Agencies decided to proceed with the

Ruby Fur Farm situation and one sent in reply from Mr. Clovis

on July 26 merely expressing his support for that decision. 8

(Hensley Decl. Ex. 22.)

       The     Agencies    claim     that   both     of    these   emails   are

privileged because they discuss “what course of action to

take       regarding    inspecting    [Ruby    Fur    Farm],”      which   would

“reveal pre-decisional . . . discussions regarding APHIS’s

plan concerning [Ruby Fur Farm]” and “jeopardize the candid

and comprehensive considerations essential for efficient and

effective agency decision-making.”              (RFF Vaughn Index at 6.)

       While that argument is persuasive for the July 25 email

from       Mr. Shea,    which   describes     how    the    Agencies   weighed

various factors to arrive at a decision about how to proceed

with the Ruby Fur Farm situation, the same cannot be said of

the July 26 email from Mr. Clovis, which merely expresses his

agreement with the plan the Agencies had already decided upon.



       8    As discussed above, the July 25 email in that chain from
Ms. Juarez is protected from disclosure under the attorney-client
privilege. The Agencies do not invoke that privilege for the emails from
Messrs. Shea or Clovis.



                                     – 33 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 34 of 47



Therefore, Mr. Shea’s email falls under the deliberative

process privilege and Mr. Clovis’s email does not.

              4.     July 26 RFF Email to Staff Redactions

      The ASPCA next challenges the Agencies’ redactions of

portions of the July 26 RFF Email that Ms. Juarez sent to her

staff summarizing the Agencies’ ultimate decision on Ruby Fur

Farm and a memorandum attached to that email. 9         (Hensley Decl.

Ex. 21.)

      Here, the Agencies argue that the redacted portions of

the       cover    email   “would    reveal   pre-decisional     . . .

discussions        regarding   the   agencies[’]    plan   to   address

allegations on non-compliances at [Ruby Fur Farm]” and that

the memorandum does “not accurately reflect the agencies[’]

final decision.”       (RFF Vaughn Index at 4-5.)

      The Agencies, however, concede that they had already

decided by July 26 to constructively rescind the Ruby Fur

Farm confiscation notice.        (SOMF ¶ 64.)      In other words, the

final decision on the appropriate course of action had already

been made.         The portions of the email at issue (i.e., the

third and fourth paragraphs, which are not attorney-client

privileged) do not reveal how the Agencies arrived at that



      9     The ASPCA does not challenge the Agencies’ decision to
withhold a draft administrative complaint attached to the email.
Additionally, as analyzed above, the first two paragraphs of the cover
email are protected from disclosure by the attorney-client privilege.



                                 – 34 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 35 of 47



determination.          Rather, they simply state that Ms. Juarez was

attaching a memorandum describing what happened with the Ruby

Fur Farm inspection and relay Ms. Juarez’s encouragement to

staff to continue their hard work towards the Agencies’

enforcement goals going forward. The first statement is self-

evidently      not       protected    by     the      deliberative      process

privilege.     Nor does the privilege protect Ms. Juarez’s words

of encouragement, which do not reveal any the details of any

deliberations        that   “precede[],      in    temporal      sequence,   the

‘decision’ to which it relates,” and are thus not covered by

the privilege.        Grand Cent. P’ship, 166 F.3d at 482 (citation

omitted).

       The   memorandum       attached     to     the    email   is   virtually

identical to the “draft” version discussed above, except that

the file name no longer identifies it as a draft.                      Thus, it

largely consists of non-protected purely factual material.

Only the last two paragraphs (with the exception of the first

two sentences of the penultimate paragraph) of the memorandum

fall   under      the    protections    of      the     deliberative    process

privilege.

             5.      Cavalry Group Email Chain Redactions

       The last deliberative process privilege redactions that

the ASPCA disputes are contained in a July 27 email sent by

Ms. Juarez to Associate APHIS Administrator Dr. Jere Dick and


                                     – 35 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 36 of 47



Mr. Shea as part of the Cavalry Group Email Chain. 10         (Hensley

Decl. Ex. 23.)

      The Agencies claim that the Cavalry Group Email Chain is

protected by the deliberative process privilege because it

contains “discussions between APHIS employees concerning the

confiscation, including the next steps involving inspection

of the [Ruby Fur Farm] facility” and thus “would reveal pre-

decisional communications among government personnel such as

discussions      regarding   APHIS’s    plan   concerning    [Ruby   Fur

Farm].”    (RFF Vaughn Index at 9.)

      While this is true of the unchallenged redactions of the

July 24 emails, that is not the case for the July 27 email at

issue.    This email post-dates APHIS’s effective rescission of

its confiscation order on July 26 and does not reflect any

pre-decisional      deliberative       discussions   about    how    the

Agencies weighed various factors in arriving at their plan

for handling the Ruby Fur Farm situation.            Accordingly, the

deliberative process privilege does not apply.               See Grand

Cent. P’ship, 166 F.3d at 482.

            6.     Foreseeable Harm

      As with the attorney-client privilege, the Court must

independently determine whether the Agencies have established


      10    The ASPCA is not challenging the Agencies’ redactions to the
July 24 emails on the same chain.



                                – 36 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 37 of 47



that disclosure of the privileged information “would harm an

interest     protected    by    [the]    exemption.”       5   U.S.C.   §

552(a)(8)(A).

     As discussed above, the purpose of the deliberative

process    privilege     is    to    afford   government   employees    a

protected space to weigh various factors, consider policy

implications, and contemplate alternative courses of action

before implementing a final policy decision. See Sierra Club,

141 S. Ct. at __, 2021 WL 816352, at *5; Grand Cent. P’ship,

166 F.3d at 481.

     Here, the Court is satisfied based on the Agencies’

submissions that the limited material that falls into the

deliberative process privilege, if revealed, would harm these

interests.     Those interests are particularly acute in the

context of the Ruby Fur Farm episode because, as the record

demonstrates, these deliberations concerned a sensitive and

evolving situation involving the threat of litigation over

the Agencies’ actions.              Based on these facts, the Court

concludes that “disclosure would harm an interest protected

by [the] exemption,” 5 U.S.C. § 552(a)(8)(A), and therefore

the Agencies properly withheld the limited information that

falls under the deliberative process privilege.




                                    – 37 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 38 of 47



III. The ASCPA’s Policy and Practice Claim

       The Agencies move for judgment on the pleadings under

Fed. R. Civ. P. 12(c) for the ASPCA’s policy and practice

claim. As discussed above, in analyzing the Agencies’ motion,

the    Court    must    determine    whether,      accepting    all   factual

allegations as true and resolving all reasonable inferences

in    the   light   most   favorable       to    the   ASPCA,   the   Amended

Complaint states a claim upon which relief can be granted.

       The ASPCA’s policy and practice claim rests on three

principal      bases,    namely     that   the    Agencies:     (1)   did   not

promptly make FOIA records available to the ASPCA; (2) failed

to respond to several of the ASPCA’s FOIA requests within 20

business days; and (iii) unlawfully invoked FOIA exemptions

to withhold information that the Agencies published on its

databases before February 2017.             (See Am. Compl. ¶¶ 379-80.)

The ASPCA further alleges that, as a frequent submitter of

FOIA requests to the Agencies, it has been, and will continue

to be, harmed by these practices.               (See id. ¶¶ 49, 381.)       The

ASPCA prays for declaratory and injunctive relief related to

its policy and practice claim.             (Id. at 72.)

       A.      Justiciability of Policy and Practice Claims

       As a threshold issue, the Agencies cast doubt on whether

FOIA policy and practice claims are cognizable in the Second

Circuit.



                                    – 38 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 39 of 47



       While it is true that the Second Circuit has “not yet

recognized or articulated the inquiry relevant to a pattern

or practice claim in the FOIA context,” the court has noted

that    “[o]ther      circuits      and    district       courts     have    . . .

concluded that a plaintiff may bring an independent claim

alleging    a   pattern       or   practice     of    violating      the    FOIA.”

Pietrangelo v. U.S. Army, 334 F. App’x 358, 360 (2d Cir. 2009)

(summary order) (upholding district court’s grant of summary

judgment to agency on pattern and practice claim).

       As thoroughly analyzed by the D.C. Circuit, there is

nothing    in   the    FOIA    that    prevents      a    federal    court    from

granting equitable relief to address an agency’s “policy or

practice” that “will impair the [requester’s] lawful access

to information in the future.”                 Payne Enterprises, Inc. v.

United States, 837 F.2d 486, 491, 494 (D.C. Cir. 1988) (The

“FOIA   imposes       no   limits     on   courts’       equitable    powers    in

enforcing its terms.”) (citations and emphases omitted); see

Judicial Watch, Inc. v. United States Dep’t of Homeland Sec.,

895 F.3d 770, 777 (D.C. Cir. 2018) (noting that the FOIA

authorizes courts to “enjoin the agency from withholding

agency records” and that this “injunctive authority does not

limit   the     district      court’s      inherent      injunctive     powers”)

(citations omitted).




                                      – 39 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 40 of 47



      Consistent with this view of federal courts’ equitable

authority under the FOIA, other courts in this Circuit have

proceeded to adjudicate policy and practice claims, although

the Court is not aware of any case in this Circuit in which

a plaintiff has been granted relief on such a claim.                    See,

e.g., Doyle v. U.S. Dep’t of Homeland Sec., 331 F. Supp. 3d

27, 66 (S.D.N.Y. 2018), aff’d sub nom. Doyle v. United States

Dep’t of Homeland Sec., 959 F.3d 72 (2d Cir. 2020); Panjiva,

Inc. v. United States Customs & Border Prot., 342 F. Supp. 3d

481, 496 (S.D.N.Y. 2018), aff’d, 975 F.3d 171 (2d Cir. 2020);

N.Y. Times Co. v. F.B.I., 822 F. Supp. 2d 426, 431 (S.D.N.Y.

2011).     This Court agrees with the D.C. Circuit’s analysis

and joins      the   other   district   courts     in   this   Circuit   in

recognizing      that   FOIA   policy       and   practice     claims    are

justiciable.

      B.      Legal Standards for a Policy and Practice Claim

      Acknowledging that the Second Circuit has not delineated

any   legal    standards     for   evaluating     policy     and   practice

claims, the parties brief this issue according to the legal

framework established by the D.C. Circuit.              Accordingly, for

this Opinion, the Court applies the same framework.

      As articulated by the D.C. Circuit, policy and practice

claims are viable when a plaintiff establishes that “an

agency’s refusal to supply information evidences a policy or


                                   – 40 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 41 of 47



practice of delayed disclosure or some other failure to abide

by the terms of the FOIA” as opposed to “mere[] isolated

mistakes by agency officials.”            Payne, 837 F.2d at 491.

      These policies and practices need not be formal, and

thus a complaint can survive dismissal by alleging that an

agency adopted an informal policy or practice of violating

the FOIA.      Judicial Watch, 895 F.3d at 778–79 (citations

omitted).      For example, plaintiffs may state a claim by

alleging that “repeated, unexplained, and prolonged delay[s]

in making information available” or “regular[] fail[ures] to

issue determinations in response to [plaintiff’s] . . . FOIA

requests within the time period required by [the] FOIA” has

resulted in an agency’s “persistent failure to adhere to [the]

FOIA’s requirements” and “will interfere with [plaintiff’s]

right under FOIA to promptly obtain non-exempt records from

the   agency   in   the   future.”        Id.   at   777-780    (citations,

internal quotation marks, and emphases omitted).                  Likewise,

a policy and practice claim may rest on allegations that an

agency is routinely withholding non-exempt information from

disclosure in bad faith.       See Payne, 837 F.2d at 487–91.

      Government    agencies       also   cannot     moot   a   policy   and

practice    claim   by    simply    producing      the   information     that

plaintiff requested.        See Judicial Watch, 895 F.3d at 777.

Rather, a claim remains justiciable so long as a plaintiff


                                   – 41 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 42 of 47



can show that the agency’s practice “will impair the party’s

lawful access to information in the future,” id. (citation

omitted), and that the plaintiff “will suffer continuing

injury due to this practice,” Payne, 837 F.2d at 490-91

(citation and internal quotation marks omitted).

      C.     Application to the ASPCA’s Allegations

      As the allegations in the Amended Complaint demonstrate

and as acknowledged in the ASPCA’s briefing for the judgment

on the pleadings motion, the issues underlying the ASPCA’s

policy and practice claim became acute following February 3,

2017. 11   That   is   the   date   when   the   Agencies    decided   to

decommission the public databases that hosted their most

frequently     requested     categories    of    records    and   instead

instructed members of the public to submit FOIA requests for

those records.      (Am. Compl. ¶¶ 41, 46-47.)         As the Amended

Complaint alleges, this decision led to a predictable deluge

of FOIA requests and caused the Agencies to frequently miss

the FOIA’s response and production requirements, including


      11    (See Am. Compl. ¶¶ 35-37, 41-43, 45-49; compare id. ¶¶ 50-54
(detailing the Agencies’ FOIA noncompliance with five requests submitted
in the year leading up to February 2017), with id. ¶¶ 55-85 (detailing
the Agencies’ noncompliance with 30 requests in the roughly two-year
period between February 2017 and April 2019); see also ASPCA Mem. in Opp.
(ECF No. 50) at 7 (“[T]he Agencies’ disregard for their obligations under
the FOIA became acute in 2017.”).) And, while the ASPCA alleges that the
Agencies were tardy in responding to five FOIA requests submitted by the
ASPCA in 2016 (Am. Compl. ¶¶ 50-54), such allegations do not plausibly
establish that the Agencies adopted some policy or practice that led to
a systemic or persistent failure to comply with the FOIA before February
3, 2017.



                                – 42 –
     Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 43 of 47



for dozens of requests submitted by the ASPCA.                  (Id. ¶¶ 41,

46-49.)      Moreover, after February 3, 2017, the Agencies began

redacting certain information that could be used to link

licensees to AWA inspections and enforcement actions, which

information the Agencies had previously published on the

databases.       (Id. ¶ 45.)

       The    Court   agrees   that    these        allegations       plausibly

demonstrate that the Agencies made a decision on February 3,

2017 that led to a self-inflicted breakdown in their ability

to    timely     process   FOIA     requests        and    promptly     produce

responsive records.        In decommissioning public databases of

their     most    frequently      requested     records,      the     Agencies

deliberately reversed measures designed to alleviate their

FOIA burdens without having in place an adequate plan to

address the eminently foreseeable increase in FOIA requests.

The FOIA, of course, affords no exception for ill-advised

policy choices that leave agencies unprepared to fulfill

their statutory duty to timely respond to FOIA requests.

       Likewise, the ASPCA also plausibly alleges the Agencies

acted unlawfully by invoking FOIA exemptions after February

3, 2017 to conceal information in records that the Agencies

previously chose to publish on the databases.                  See Davis v.

U.S. Dep’t of Justice, 968 F.2d 1276, 1279-80 (D.C. Cir. 1992)

(“[T]he      government    cannot     rely     on     an    otherwise     valid


                                   – 43 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 44 of 47



exemption claim to justify withholding information that has

been officially acknowledged or is in the public domain.”)

(citations and internal quotation marks omitted).

      However,    the   Amended    Complaint   does    not    relate   the

entire story.     Since the ASPCA filed its lawsuit challenging

the Agencies’ policies and practices, Congress intervened to

reverse the actions taken on February 3, 2017 by enacting

Section 788 of the Further Consolidated Appropriations Act of

2020, 7 U.S.C. § 2146a (“Appropriations Act”). 12

      Under Section 788, the Agencies are required to “restore

on [their] website the searchable database and its contents

that were available on January 30, 2017, and all content

generated since that date.”        Id. § 2146a(a).     The Act further

mandates   that   the   Agencies    make   available    the    following

categories of records “in their entirety without redactions

except signatures”:

            (1) all    final   Animal   Welfare   Act
            inspection reports, including all reports
            documenting all Animal Welfare Act non-
            compliances observed by USDA officials
            and all animal inventories;

            (2) all final Animal Welfare Act and
            Horse Protection Act enforcement records;




      12    The Court may take judicial notice of Congress’s enactment of
the Appropriations Act in deciding the whether the ASPCA has stated a
viable policy and practice claim.    See Pani v. Empire Blue Cross Blue
Shield, 152 F.3d 67, 75 (2d Cir. 1998).



                                  – 44 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 45 of 47



              (3) all reports or other materials
              documenting any non-compliances observed
              by USDA officials; and

              (4) within six months of receipt by the
              agency, all final Animal Welfare Act
              research    facility    annual    reports,
              including    their     attachments    with
              appropriate     redactions     made    for
              confidential business information that
              USDA could withhold under FOIA Exemption
              4.

Id. § 2146a(b).       Notably, these categories of disclosures

substantially      overlap   with    the   information   the   Agencies

withheld from documents after February 3, 2017, such as

identifying information on inspection reports and enforcement

records that the Agencies began redacting after taking down

the databases.

       Because Congress already acted to address the Agencies’

policies and practices adopted on February 3, 2017 that

underlie the ASPCA’s claims, 13 the ASPCA has not established

that the Court must intervene to correct a policy or practice

that    the   Agencies   have   in   place   that   “will   impair   the




       13   The ASPCA submits that the Appropriations Act and the
Agencies’ restoration of the databases do not fully moot its policy and
practice claim because the databases do not make available photographs
taken during licensee inspections, which are records that the ASPCA
frequently requests. The Amended Complaint, however, does not plausibly
support that the Agencies implemented some special policy or practice of
withholding photographs from FOIA productions.     Instead, as detailed
above, the offending policy and practice described in the Amended
Complaint was the systemic collapse of the Agencies’ FOIA processes
following their decision to shut down the databases in February 2017.



                                – 45 –
   Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 46 of 47



[ASPCA’s] lawful access to information in the future.” 14

Payne, 837 F.2d at 487–91.         Accordingly, the ASPCA does not

state a valid policy and practice claim upon which relief can

be granted. 15

                              CONCLUSION

      For the foregoing reasons, the Court grants in part and

denies in part the Agencies’ motion for summary judgment,

grants in part and denies in part the ASPCA’s motion for

summary judgment, and grants the Agencies motion for judgment

on the pleadings.        The Court denies as moot the parties’

cross-motions for summary judgment on the ASPCA’s policy and

practice claim.

      The parties are directed to confer and submit a proposed

order consistent with this Opinion within 21 days.             The Clerk




      14    The ASPCA argues that their claim should survive dismissal
because the Agencies do not “satisfy[] the heavy burden of demonstrating
that there is no reasonable expectation . . . that the alleged violation
will recur” after their “voluntary cessation” of the alleged unlawful
policy or practice. Payne, 837 F.2d at 491-92. Here, of course, the
cessation of the challenged policy and practice was anything but
voluntary. It was, instead, compelled by an act of Congress. As the
Agencies are duty bound to follow the law, there is no “reasonable
expectation” that they will re-adopt the policies from February 3, 2017
that Congress has now strictly forbidden.
      15    In the alternative, had the Court broken new ground in the
Circuit and found that the ASPCA successfully stated a policy and practice
claim, the Court would grant the Agencies’ motion for summary judgment on
the issue for substantially the same reasons: because Congress has already
acted to address the challenged policies and practices, the record does
not convince the Court that the equitable relief the ASPCA seeks is
warranted.



                                 – 46 –
  Case 1:19-cv-03112-NRB Document 62 Filed 03/25/21 Page 47 of 47



of Court is respectfully directed to terminate the motions

currently pending at ECF Nos. 42 and 49.

     SO ORDERED.


Dated:    New York, New York
          March 25, 2021

                                  ____________________________
                                      NAOMI REICE BUCHWALD
                                  UNITED STATES DISTRICT JUDGE




                             – 47 –
